 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   CYNTHIA A. BREAZEALE,

 9                             Plaintiff,                   CASE NO. C18-667 RAJ

10          v.                                              ORDER REVERSING THE
                                                            COMMISSIONER AND
11   COMMISSIONER OF SOCIAL SECURITY,                       REMANDING

12                             Defendant.

13

14          The Court, after careful consideration of the Report and Recommendation of the

15   Honorable Brian A. Tsuchida, United States Magistrate Judge, and the balance of the record,

16   does hereby find and ORDER:

17          1) The Court adopts the Report and Recommendation.

18          2) The Commissioner’s final decision is REVERSED and this matter is REMANDED

19               for further proceedings under 42 U.S.C. § 405(g).

20          DATED this 10th day of January, 2019.

21

22

23
                                                         A
                                                         The Honorable Richard A. Jones
                                                         United States District Judge

     ORDER REVERSING THE COMMISSIONER AND
     REMANDING - 1
